                        IN THE UNITED STATES DISTRICT COURT                             F:LED
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA                       cHARLOπ E,NC
                                CHARLOTTE DIVISION
                                                                                        MAR‐ ■2020
                                                                                              ｀


                                   DOCKET NO.:3:1 9cl・   403‑MOC                                  11,´

                                                                                   US D!STRICT COURT
                                                                                 WESTERN DISIRIC■ OF NC
 UNITED STATES OF AMERICA                           )

                                                    )         CONSENT ORDER AND
                                                    )        JUDGMENT OF FOMEITURE
                                                    )        PENDING RULE 32.2(c)(2)
 (1)ELIO GARCIA GODINEZ                             )

       a/k/a Elio Godincz Garcia                    )

       alkà̀Chiva''                                )




        BASED UPON the Defendant's plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

       1.       The following property is forfeited to the United States pursuant to 21 U.S.C. $ 853
and/or 28 U.S.C. g 2461(c), provided, however, that forfeiture of specific assets is subject to any
and all third party petitions under 21 U.S.C. $ 853(n), pending final adjudication herein:


       A forfeiture money judgment in the amount of $95,350 such amount constituting the
       proceeds that Defendant personally obtained as a result of the offense/s to which
       Defendant has pled guilty. Defendant stipulates that the Government may satisfy the
       money judgment via forfeiture of proceeds and/or substitute property as defined in
       21 U.S.C. $ 853(p). For purposes of forfeiture under Section 853(p), Defendant
       stipulates that, as a result of acts or omissions of Defendant, one or more provisions
       of Section 853(pXl)(A)-(E) are satisfied.

       2.       The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

       3.      If and to the extent required by Fed. R. Crim. P.32.2(b)(6),21U.S.C. $ 853(n),
and/or other applicable [aw, the United States shall publish notice and provide direct written notice
of forfeiture.

       4.      A forfeiture money judgment shall be included in the defendant's sentence, and the
United States may take steps to collect the judgment from any property of the defendant, provided,
the value of any forfeited specific assets shall be credited toward satisfaction of this money
judgment upon liquidation.
         The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from or traceable to proceeds of Defendant's crime(s) herein or property used in any manner to
facilitate the commission of such offense(s) and are therefore subject to forfeiture pursuant to l8
2l  U.S.C. $ 853 andL/or 28 U.S.C. 5 2461(c). The Defendant hereby waives the requirements of
Fed. R. Crim. P.32.2 and 43(a) regarding notice of the forfeiture in the charging instrument,
announcement of the forfeiture at sentencing, and incolporation of the forfeiture in the judgment
against Defendant. If the Defendant has previously submitted a claim in response to an
administrative forfeiture proceeding regarding any of this property, Defendant hereby withdraws
that claim. If Defendant has not previously submitted such a claim, Defendant hereby waives all
right to do so.

R. ANDREW MURRAY
UNITED STATES ATTORNEY


                                                     za., Qrc-,oE
ERIK LINDAHL                                          ELIO GARCIA GODINEZ
Assistant United States Attorney                      Defendant




                                                                         , ESQ.




Signcd this thc 4th day of NItarch,2020.




                                               LTNITED STATES       fi   Aq [,J(bO T *      JUDGE
                                                                           v
